Citation Nr: 0919230	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1979 to April 
1981.  She also served in the Reserves from April 1981 to 
April 1985; was in the National Guard from April 1985 to 
November 1985; had Naval Reserve service from November 1985 
to November 1989; and had National Guard service from 
November 1989 to November 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2005 the Board remanded the claim for further 
evidentiary development.  At the time of the remand, the 
issues of entitlement to service connection for cysts and 
flat feet were also before the Board and were subject to the 
Board's remand.

In a February 2009 rating decision, the RO granted service 
connection for pes planus and abscess/cyst.  Therefore, as 
the benefit sought has been granted, these issues are no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  When medical evidence is not adequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another examination.  38 C.F.R. § 
3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

The appellant asserts that her kidney disease is due to 
service.  

An enlistment physical of August 1979 shows the Veteran's G-U 
system and urine to be normal.  Service treatment records of 
January 1980 note complaints of abdominal pain with marching 
with an onset 3 weeks before.  There was tenderness over the 
lower abdomen on both sides with no palpable masses.  The 
impression was abdominal cramps.  Records from later that 
same month note complaints of abdominal pain about the right 
lower quadrant extending to the midline for the past 4 to 5 
weeks.  The assessment was rule out gonorrhea, endometriosis 
and urinary tract infection.  Records from February 1980 note 
complaints of abdominal pain.  A separation physical of March 
1981 notes the Veteran's G-U system as normal.  Urinalysis 
was positive for albumin with specific gravity of 1.026.  The 
examination further noted that a pelvic examination of 
September 1981 was compatible with pregnancy.  

Private medical treatment records of February 1988 note that 
the Veteran reported that she had been seen and treated that 
month for a kidney infection.  

Private medical treatment records of December 1989 note a 
diagnosis of nephritic syndrome.  Records from later that 
month note that nephrotic syndrome was diagnosed in November 
1989.  The assessment at the time was nephrotic syndrome, 
question subacute GN post infection.  In January 1990 the 
Veteran was assessed with nephrotic syndrome, etiology 
unknown.  A biopsy of February 1990 showed a diagnosis of 
focal segmental glomerulosclerosis (GN) and hyalinosis.  

Additional private and VA outpatient treatment records show 
that the Veteran was treated for GN nephrotic syndrome, had a 
kidney failure in 1999 and underwent a liver transplant in 
2005.

A VA opinion of February 2008 did not address the in-service 
findings.  The Board finds that a VA medical opinion is 
necessary to determine whether the Veteran's complaints of 
abdominal pain and the positive urinalysis for albumin in 
service were the early manifestations of the kidney disease.  

Accordingly, the case is REMANDED for the following action:

The AOJ should return the file to the 
examiner who provided the February 2008 
opinion (if reasonably available, if 
not a physician) and request an opinion 
as to whether the in-service complaints 
of abdominal pain, pain in the right 
lower quadrant, and the positive 
albumin findings in the urinalysis on 
the separation examination of March 
1981, were the early manifestations of 
the Veteran's kidney disease.  The 
examiner should specifically comment as 
to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's kidney 
disease is related to the in-service 
manifestations, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner for review.  

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

